Case 1:20-cv-03228-RMP   ECF No. 40-1   filed 05/12/21   PageID.710 Page 1 of 5




                                  Declaration of Christopher J. Kerley - Page 4
Case 1:20-cv-03228-RMP   ECF No. 40-1   filed 05/12/21   PageID.711 Page 2 of 5




                                  Declaration of Christopher J. Kerley - Page 5
Case 1:20-cv-03228-RMP   ECF No. 40-1   filed 05/12/21   PageID.712 Page 3 of 5




                                  Declaration of Christopher J. Kerley - Page 6
Case 1:20-cv-03228-RMP   ECF No. 40-1   filed 05/12/21   PageID.713 Page 4 of 5




                                  Declaration of Christopher J. Kerley - Page 7
Case 1:20-cv-03228-RMP   ECF No. 40-1   filed 05/12/21   PageID.714 Page 5 of 5




                                  Declaration of Christopher J. Kerley - Page 8
